Case 20-03398 Document 26-1
                       24-3 Filed in TXSB on 03/22/21
                                             02/01/21 Page 1 of 15



                                                                     A
Case 20-03398 Document 26-1
                       24-3 Filed in TXSB on 03/22/21
                                             02/01/21 Page 2 of 15
Case 20-03398 Document 26-1
                       24-3 Filed in TXSB on 03/22/21
                                             02/01/21 Page 3 of 15
Case 20-03398 Document 26-1
                       24-3 Filed in TXSB on 03/22/21
                                             02/01/21 Page 4 of 15
Case 20-03398 Document 26-1
                       24-3 Filed in TXSB on 03/22/21
                                             02/01/21 Page 5 of 15
Case 20-03398 Document 26-1
                       24-3 Filed in TXSB on 03/22/21
                                             02/01/21 Page 6 of 15
Case 20-03398 Document 26-1
                       24-3 Filed in TXSB on 03/22/21
                                             02/01/21 Page 7 of 15
Case 20-03398 Document 26-1
                       24-3 Filed in TXSB on 03/22/21
                                             02/01/21 Page 8 of 15
Case 20-03398 Document 26-1
                       24-3 Filed in TXSB on 03/22/21
                                             02/01/21 Page 9 of 15
Case 20-03398 Document 26-1
                       24-3 Filed in TXSB on 03/22/21
                                             02/01/21 Page 10 of 15
Case 20-03398 Document 26-1
                       24-3 Filed in TXSB on 03/22/21
                                             02/01/21 Page 11 of 15
Case 20-03398 Document 26-1
                       24-3 Filed in TXSB on 03/22/21
                                             02/01/21 Page 12 of 15
Case 20-03398 Document 26-1
                       24-3 Filed in TXSB on 03/22/21
                                             02/01/21 Page 13 of 15
Case 20-03398 Document 26-1
                       24-3 Filed in TXSB on 03/22/21
                                             02/01/21 Page 14 of 15
Case 20-03398 Document 26-1
                       24-3 Filed in TXSB on 03/22/21
                                             02/01/21 Page 15 of 15
